


Exhibit 10.1




SEVENTH AMENDMENT TO CREDIT AGREEMENT
AND
THIRD AMENDMENT TO PLEDGE AND SECURITY AGREEMENT


THIS SEVENTH AMENDMENT TO CREDIT AGREEMENT and THIRD AMENDMENT TO PLEDGE AND
SECURITY AGREEMENT, dated as of January 11, 2016 (this “Amendment”), is entered
into by and among CORE-MARK HOLDING COMPANY, INC. (successor by merger with
Core-Mark Holdings I, Inc., Core-Mark Holdings II, Inc. and Core-Mark Holdings
III, Inc.) (“Holdings”), CORE-MARK INTERNATIONAL, INC. (“International”),
CORE-MARK MIDCONTINENT, INC. (“Midcontinent”), CORE-MARK INTERRELATED COMPANIES,
INC. (“Interrelated”), CORE-MARK DISTRIBUTORS, INC. (formerly known as Head
Distributing Company and successor by merger with Forrest City Grocery Co. and
J. T. Davenport & Sons, Inc.) (“Distributors”), MINTER-WEISMAN CO.
(“Minter-Weisman”; each of Holdings, International, Midcontinent, Interrelated,
Distributors and Minter-Weisman shall be referred to herein as a “Borrower”,
International shall be referred to herein as the “Canadian Borrower” and
collectively such entities shall be referred to herein as the “Borrowers”), the
parties hereto as lenders (each individually, a “Lender” and collectively, the
“Lenders”), JPMORGAN CHASE BANK, N.A., as administrative agent for the Lenders
(in such capacity, “Administrative Agent”), J.P. MORGAN SECURITIES LLC and BANK
OF MONTREAL, as Co-Lead Arrangers, JPMORGAN CHASE BANK, N.A., BANK OF MONTREAL
and WELLS FARGO CAPITAL FINANCE, LLC (as successor by merger to Wachovia Capital
Finance Corporation (Western)), as Joint Bookrunners, BANK OF MONTREAL and WELLS
FARGO CAPITAL FINANCE, LLC (as successor by merger to Wachovia Capital Finance
Corporation (Western)), as Co-Syndication Agents, and BANK OF AMERICA, N.A., as
Documentation Agent.


RECITALS


A.
The Borrowers, Administrative Agent, the Lenders and the other parties thereto
have previously entered into that certain Credit Agreement, dated as of October
12, 2005 (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time prior to the date hereof, including, without
limitation, by that certain First Amendment to Credit Agreement, dated as of
December 4, 2007, that certain Second Amendment to Credit Agreement, dated as of
March 12, 2008, that certain letter agreement to Credit Agreement, dated as of
January 31, 2009, that certain Third Amendment to Credit Agreement and First
Amendment to Pledge and Security Agreement, dated as of February 2, 2010, that
certain Fourth Amendment to Credit Agreement, dated as of May 5, 2011, that
certain letter agreement to Credit Agreement and Security Agreement, dated as of
December 21, 2012, that certain Fifth Amendment to Credit Agreement and Second
Amendment to Pledge and Security Agreement, dated as of May 30, 2013, and that
certain Sixth Amendment to Credit Agreement, dated as of May 21, 2015, the
“Existing Credit Agreement”; the Existing Credit Agreement as amended by this
Amendment and as further amended, restated, amended and restated, supplemented
or otherwise modified from time to time in accordance with its terms shall be
referred to herein as the “Credit Agreement”), pursuant to which the Lenders
have made certain loans and financial accommodations available to the Borrowers.
Terms used herein without definition shall have the meanings ascribed to them in
the Existing Credit Agreement.



B.
The Borrowers and Administrative Agent have previously entered into that certain
Pledge and Security Agreement, dated as of October 12, 2005 (as amended,
restated, amended


1



--------------------------------------------------------------------------------



and restated, supplemented or otherwise modified from time to time prior to the
date hereof, including, without limitation, by that certain Third Amendment to
Credit Agreement and First Amendment to Pledge and Security Agreement, dated as
of February 2, 2010, that certain letter agreement to Credit Agreement and
Security Agreement, dated December 21, 2012, and that certain Fifth Amendment to
Credit Agreement and Second Amendment to Pledge and Security Agreement, dated as
of May 30, 2013, the “Existing Security Agreement”; the Existing Security
Agreement as amended by this Amendment and as further amended, restated, amended
and restated, supplemented or otherwise modified from time to time in accordance
with its terms shall be referred to herein as the “Security Agreement”).


C.
The Borrowers have requested that the Administrative Agent and the Lenders amend
the Existing Credit Agreement to increase the aggregate amount of the Revolving
Commitments to $300,000,000.



D.
The Borrowers have further requested that Administrative Agent and the Lenders
amend the Existing Credit Agreement and the Existing Security Agreement and
waive any and all Defaults and Events of Default under the Existing Credit
Agreement solely resulting from the incurrence of Indebtedness described in
Section 6.01(h) of the Existing Credit Agreement in the aggregate principal
amount in excess of the amount permitted thereunder for certain periods prior to
the Seventh Amendment Effective Date (as defined below) (collectively, the
“Specified Defaults and Specified Events of Default”).



E.
Administrative Agent and the Lenders are willing to amend the Existing Credit
Agreement and the Existing Security Agreement and waive the Specified Defaults
and Specified Events of Default pursuant to the terms and conditions set forth
herein.



F.
Each Borrower is entering into this Amendment with the understanding and
agreement that, except as specifically provided herein, none of Administrative
Agent’s or any Lender’s rights or remedies as set forth in the Existing Credit
Agreement, the Existing Security Agreement and the other Loan Documents are
being waived or modified by the terms of this Amendment.





AGREEMENT
    
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:


1.
Amendments to Existing Credit Agreement.



(a)
The following definitions are hereby added to Section 1.01 of the Existing
Credit Agreement in the appropriate alphabetical order:



“Beneficial Owner” means, with respect to any U.S. federal withholding Tax, the
beneficial owner, for U.S. Federal income tax purposes to whom such Tax relates.


“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.



2



--------------------------------------------------------------------------------



“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.


“ECP” means an “eligible contract participant” as defined in Section 1(a)(18) of
the Commodity Exchange Act or any regulations promulgated thereunder and the
applicable rules issued by the Commodity Futures Trading Commission and/or the
Securities and Exchange Commission of the United States of America.


“Excluded Swap Obligation” means, with respect to any Person providing a
Guarantee of any of the Secured Obligations, any Swap Liability if, and to the
extent that, all or a portion of the Guarantee of such Person of, or the grant
by such Person of a security interest to secure, such Swap Liabilities (or any
Guarantee thereof) is or becomes illegal under the Commodity Exchange Act or any
rule, regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
Person’s failure for any reason to constitute an ECP at the time the Guarantee
of such Person or the grant of such security interest becomes or would become
effective with respect to such Swap Liability. If a Swap Liability arises under
a master agreement governing more than one swap, such exclusion shall apply only
to the portion of such Swap Liability that is attributable to swaps for which
such Guarantee or security interest is or becomes illegal.


“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted under any intergovernmental agreement
entered into in connection with the implementation of such sections of the Code.


“IRS” means the United States Internal Revenue Service.


“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Taxes (other than a connection arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to, or enforced, any
Loan Document, or sold or assigned an interest in any Loan, Letter of Credit or
any Loan Document).


“Participant Register” has the meaning set forth in Section 9.04.


“Qualified ECP Guarantor” means, in respect of any Swap Liability, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant Loan
Guaranty or grant of the relevant security interest becomes or would become
effective with respect to such Swap Liability or such other person as
constitutes an ECP and can cause another person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.


“Recipient” means, as applicable, (a) the Administrative Agent, (b) any Lender
and (c) any Issuing Bank, or any combination thereof (as the context requires).

3



--------------------------------------------------------------------------------





“Seventh Amendment” means that certain Seventh Amendment to Credit Agreement and
Third Amendment to Pledge and Security Agreement, dated as of January 11, 2016,
by and among the Borrowers, the Lenders party thereto and the Administrative
Agent.


“Seventh Amendment Effective Date” means the “Seventh Amendment Effective Date”
as defined in the Seventh Amendment.


“Swap Liability” means, with respect to any Person providing a Guarantee of any
of the Secured Obligations, any obligation to pay or perform under any
agreement, contract or transaction that constitutes a “swap” within the meaning
of section 1a(47) of the Commodity Exchange Act or any rules or regulations
promulgated thereunder.


“U.S. Person” means a “United States person” within the meaning of Section
7701(a)(30) of the Code.


“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.17(f).


“Weekly Reporting Period” means any period (a) during which an Event of Default
has occurred and is continuing, or (b) beginning at any time Availability is
less than $30,000,000 and ending at the end of any 60 day period for which
Availability is not less than $30,000,000 at all times during such 60-day
period.
 
(b)
The definition of “Excluded Taxes” in Section 1.01 of the Existing Credit
Agreement is hereby amended and restated to read in its entirety as follows:



“ “Excluded Taxes” means any of the following Taxes imposed on or with respect
to a Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on (or measured by) net income (however
denominated), franchise Taxes, and branch profits Taxes, in each case (i)
imposed as a result of such Recipient being organized under the laws of, or
having its principal office or, in the case of any Lender, its applicable
lending office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes; (b) in the case of
a Lender, U.S. federal and Canadian withholding Taxes imposed on amounts payable
to or for the account of such Lender with respect to an applicable interest in a
Loan, Letter of Credit or Commitment pursuant to a law in effect on the date on
which (i) such Lender acquires such interest in the Loan, Letter of Credit or
Commitment (other than pursuant to an assignment request by the Borrowers under
Section 2.19(b)) or (ii) such Lender changes its lending office, except in each
case to the extent that, pursuant to Section 2.17, amounts with respect to such
Taxes were payable either to such Lender’s assignor immediately before such
Lender acquired the applicable interest in a Loan, Letter of Credit or
Commitment or to such Lender immediately before it changed its lending office;
(c) Taxes attributable to such Recipient’s failure to comply with Section
2.17(f); and (d) any U.S. federal withholding Taxes imposed under FATCA.”
(c)
The definition of “Indemnified Taxes” in Section 1.01 of the Existing Credit
Agreement is hereby amended and restated to read in its entirety as follows:



“ “Indemnified Taxes” means (a) Taxes other than Excluded Taxes, imposed on or
with respect to any payment made by, or on account of any obligation of any Loan
Party under

4



--------------------------------------------------------------------------------



any Loan Document and (b) to the extent not otherwise described in the foregoing
clause (a) hereof, Other Taxes.”
(d)
The definition of “Other Taxes” in Section 1.01 of the Existing Credit Agreement
is hereby amended and restated to read in its entirety as follows:



“ “Other Taxes” means all present or future stamp, court or documentary taxes;
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.19).”
(e)
The definition of “Revolving Commitment” in Section 1.01 of the Existing Credit
Agreement is hereby amended and restated in its entirety as follows:



“ “Revolving Commitment” means, with respect to each Lender, the commitment of
such Lender to make Revolving Loans and to acquire participations in Letters of
Credit, Overadvances and Swingline Loans hereunder, expressed as an amount
representing the maximum possible aggregate amount of such Lender’s Revolving
Exposure hereunder, as such commitment may be (a) increased from time to time
pursuant to Section 2.21 and (b) reduced or increased from time to time pursuant
to assignments by or to such Lender pursuant to Section 9.04; provided that the
aggregate Revolving Commitments shall not at any time exceed $400,000,000. The
initial amount of each Lender’s Revolving Commitment is set forth on the
Commitment Schedule, or in the Assignment and Assumption pursuant to which such
Lender shall have assumed its Revolving Commitment, as applicable. The aggregate
amount of the Lenders’ Revolving Commitments as of the Seventh Amendment
Effective Date is $300,000,000. The Revolving Commitments include the Canadian
Revolving Commitments available pursuant to the Canadian Subfacility in an
aggregate amount not to exceed Cdn.$110,000,000. ”
(f)
The definition of “Secured Obligation” in Section 1.01 of the Existing Credit
Agreement is hereby amended and restated in its entirety as follows:



“ “Secured Obligations” means all Obligations, together with all (i) Banking
Services Obligations and (ii) Swap Obligations owing to one or more Lenders or
their respective Affiliates; provided, that at or prior to the time that any
transaction relating to such Swap Obligation is executed (or, in the case of
foreign exchange swaps, promptly thereafter), the Lender party thereto (other
than Chase or Chase Canada) shall have delivered written notice to the
Administrative Agent that such a transaction has been entered into and that it
constitutes a Secured Obligation entitled to the benefits of the Collateral
Documents; provided, however, that the definition of “Secured Obligations” shall
not create any guarantee by any Person of (or grant of security interest by any
Person to support, as applicable) any Excluded Swap Obligations of such Person
for purposes of determining any obligations of any Person providing a Guarantee
of any of the Secured Obligations.”
(g)
The definition of “Taxes” in Section 1.01 of the Existing Credit Agreement is
hereby amended and restated in its entirety as follows:




5



--------------------------------------------------------------------------------



“ “Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings, (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.”
(h)
Section 2.15(a) of the Existing Credit Agreement is hereby amended and restated
to read in its entirety as follows:



SECTION 2.15. Increased Costs. (a) If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit, liquidity
or similar requirement (including any compulsory loan requirement, insurance
charge or other assessment) against assets of, deposits with or for the account
of, or credit extended by, any Lender (except any such reserve requirement
reflected in the Adjusted LIBO Rate) or the Issuing Bank;
(ii)    impose on any Lender or the Issuing Bank or the London interbank market
any other condition, cost or expense (other than Taxes) affecting this Agreement
or Eurodollar Loans or CDOR Loans made by such Lender or any Letter of Credit or
participation therein; or
(iii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; and the result of any of the
foregoing shall be to increase the cost to such Lender of making or main-taining
any Eurodollar Loan or CDOR Loan (or of maintaining its obligation to make any
such Loan) or to increase the cost to such Lender or the Issuing Bank of
participating in, issuing or maintaining any Letter of Credit or to reduce the
amount of any sum received or receiv-able by such Lender or the Issuing Bank
hereunder (whether of principal, interest or otherwise), then the Borrowers will
pay to such Lender or the Issuing Bank, as the case may be, such additional
amount or amounts as will compensate such Lender or the Issuing Bank, as the
case may be, for such additional costs incurred or reduction suffered.
Notwithstanding the foregoing, this Section 2.15(a) shall not apply to any
matter governed by Section 2.17.”
(i)
Section 2.17 of the Existing Credit Agreement is hereby amended and restated to
read in its entirety as follows:



“SECTION 2.17 Taxes. (a) Payments Free of Taxes. Any and all payments by or on
account of any obligation of any Loan Party under any Loan Document shall be
made without deduction or withholding for any Taxes, except as required by
applicable law. If any applicable law (as determined in the good faith
discretion of an applicable withholding agent) requires the deduction or
withholding of any Tax from any such payment by a withholding agent, then the
applicable withholding agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable by the applicable Loan Party
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section

6



--------------------------------------------------------------------------------



2.17) the applicable Recipient receives an amount equal to the sum it would have
received had no such deduction or withholding been made.
(b)    Payment of Other Taxes by the Borrowers. The Loan Parties shall timely
pay to the relevant Governmental Authority in accordance with applicable law,
or, at the option of the Administrative Agent, timely reimburse it for, Other
Taxes.
(c)    Evidence of Payment. As soon as practicable after any payment of Taxes by
any Loan Party to a Governmental Authority pursuant to this Section 2.17, such
Loan Party shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.
(d)    Indemnification by the Loan Parties. The Loan Parties shall jointly and
severally indemnify each Recipient, within ten (10) days after demand therefor,
for the full amount of any Indemnified Taxes (including Indemnified Taxes
imposed or asserted on or attributable to amounts payable under this Section)
payable or paid by such Recipient or required to be withheld or deducted from a
payment to such Recipient and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered any Loan Party by a Lender
(with a copy to the Administrative Agent), or by the Administrative Agent on its
own behalf or on behalf of a Lender, shall be conclusive absent manifest error.
(e)    Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within ten (10) days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender's failure to comply with the
provisions of Section 9.04(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to such Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).
(f)    Status of Lenders. (i) Any Lender that is entitled to an exemption from
or reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Administrative Borrower and the Administrative
Agent, at the time or times reasonably requested by the Administrative Borrower
or the Administrative Agent, such properly completed and executed documentation
reasonably requested by the Administrative Borrower or the Administrative Agent
as will permit such payments to be made without withholding or at a reduced rate
of withholding. In addition, any Lender, if reasonably requested by the
Administrative Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested

7



--------------------------------------------------------------------------------



by the Administrative Borrower or the Administrative Agent as will enable the
Borrowers or the Administrative Agent to determine whether or not such Lender is
subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 2.17(f)(ii)(A), (ii)(B) and (ii)(D) below)
shall not be required if in the Lender's reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.
(ii) Without limiting the generality of the foregoing:
(A) any Lender that is a U.S. Person shall deliver to the Administrative
Borrower and the Administrative Agent on or prior to the date on which such
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of the Administrative Borrower or the Administrative
Agent), executed originals of IRS Form W-9 certifying that such Lender is exempt
from U.S. federal backup withholding tax;
(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Administrative Borrower and the Administrative Agent (in such
number of copies as shall be requested by the recipient) on or prior to the date
on which such Foreign Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the reasonable request of the Administrative
Borrower or the Administrative Agent), whichever of the following is applicable:
(1)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or IRS
Form W-8BEN-E (or any successor form) establishing an exemption from, or
reduction of, U.S. Federal withholding Tax pursuant to the “interest” article of
such tax treaty and (y) with respect to any other applicable payments under any
Loan Document, IRS Form W-8BEN or IRS Form W-8BEN-E (or any successor form)
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty.
(2)    in the case of a Foreign Lender claiming that its extension of credit
will generate U.S. effectively connected income, executed originals of IRS Form
W-8ECI;
(3)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate to
the effect that such Foreign Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of a Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) executed originals of IRS Form W-8BEN or IRS
Form W-8BEN-E (or any successor form); or
(4)    to the extent a Foreign Lender is not the Beneficial Owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
IRS Form W-8BEN-E (or any successor form), a U.S. Tax Compliance Certificate,
IRS Form W-9, and/or other certification documents from each Beneficial Owner,
as applicable; provided that if the Foreign Lender is a partnership and one or
more direct or

8



--------------------------------------------------------------------------------



indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate on
behalf of each such direct and indirect partner;
(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Administrative Borrower and the Administrative Agent (in such
number of copies as shall be requested by the recipient) on or prior to the date
on which such Foreign Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the reasonable request of the Administrative
Borrower or the Administrative Agent), executed originals of any other form
prescribed by applicable law as a basis for claiming exemption from or a
reduction in U.S. federal withholding Tax, duly completed, together with such
supplementary documentation as may be prescribed by applicable law to permit the
Borrowers or the Administrative Agent to determine the withholding or deduction
required to be made; and
(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Administrative Borrower and the Administrative Agent at the
time or times prescribed by law and at such time or times reasonably requested
by the Administrative Borrower or the Administrative Agent such documentation
prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Administrative Borrower or the Administrative Agent as may be
necessary for the Borrowers and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender's obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Administrative Borrower and the
Administrative Agent in writing of its legal inability to do so.
(g)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.17 (including by
the payment of additional amounts pursuant to this Section 2.17), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section 2.17 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
of such indemnified party and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund). Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this paragraph (g) (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (g), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (g) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax

9



--------------------------------------------------------------------------------



subject to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts giving rise to such refund had never been paid. This paragraph (g) shall
not be construed to require any indemnified party to make available its Tax
returns (or any other information relating to its Taxes that it deems
confidential) to the indemnifying party or any other Person.
(h)    Survival. Each party's obligations under this Section 2.17 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.
(i)    FATCA. For purposes of determining withholding Taxes imposed under FATCA,
from and after the Seventh Amendment Effective Date, Borrowers and the
Administrative Agent shall treat (and the Lenders hereby authorize the
Administrative Agent to treat) this Agreement as not qualifying as a
“grandfathered obligation” within the meaning of Treasury Regulation Section
1.1471-2(b)(2)(i).
(j)    Defined Terms. For purposes of this Section 2.17, the term “Lender”
includes any Issuing bank and the term “applicable law” includes FATCA.”
(j)
The following sentence is hereby added to the end of Section 2.18(b) of the
Existing Credit Agreement:



“Notwithstanding the foregoing, amounts received from any Loan Party shall not
be applied to any Excluded Swap Obligation of such Loan Party.”
(k)
The first sentence of Section 2.21 of the Existing Credit Agreement is hereby
amended and restated to read in its entirety as follow:



“Provided there exists no Default or Event of Default, upon notice to the
Administrative Agent (which shall promptly notify the Lenders), the Borrowers
may from time to time request an increase in the aggregate Revolving Commitments
by an amount not less than $10,000,000 for any such increase and not exceeding
$100,000,000 for all such increases following the Seventh Amendment Effective
Date; provided that any increase in the aggregate Revolving Commitments pursuant
to this Section 2.21 shall not result in an increase in the amount of any of the
subfacilities contained in this Agreement.”


(l)
Section 5.01(g) of the Existing Credit Agreement is hereby amended and restated
to read in its entirety as follows:



“(g)    as soon as available but in any event within 20 days of the end of each
calendar quarter, as of the period then ended, a Borrowing Base Certificate and
supporting information in connection therewith, together with any additional
reports with respect to the Borrowing Base as the Administrative Agent may
reasonably request; provided, that during a Monthly Reporting Period, the
reports required pursuant to this Section 5.01(g) will be delivered within 20
days of the end of each calendar month; provided further, that (i) at the option
of the Borrowers at any time or (ii) at the request of the Administrative Agent
during a Weekly Reporting Period, the reports required pursuant to this Section
5.01(g) will be delivered by Wednesday of each calendar week (for the calendar
week most recently ended) or more frequently;”



10



--------------------------------------------------------------------------------



(m)
The proviso after Section 5.01(h)(iv) of the Existing Credit Agreement is hereby
amended and restated to read in its entirety as follows:

“provided, that (A) during a Monthly Reporting Period, the reports required
pursuant to this Section 5.01(h) will be delivered within 20 days of the end of
each calendar month, and (B) (I) at the option of the Borrowers at any time or
(II) at the request of the Administrative Agent during a Weekly Reporting
Period, the reports required pursuant to this Section 5.01(h) will be delivered
by Wednesday of each calendar week (for the calendar week most recently ended)
or more frequently, provided that, with respect to the reports required in
clauses (i) and (ii) above, weekly reporting shall include only summary
schedules (and shall not include the report of variances required in clause
(ii)(2) above) unless the detailed schedules are specifically requested by the
Administrative Agent, with the detailed schedules continuing on a monthly basis,
and the worksheet required under clause (iii) above and the reconciliation
required under clause (iv) above shall be delivered on no more frequently than a
monthly basis;”
(n)
In Section 6.01(h) of the Existing Credit Agreement, the text “$5,000,000” is
hereby deleted and replaced with the text “$50,000,000”.



(o)
Section 6.01(k) of the Existing Credit Agreement is hereby amended and restated
to read in its entirety as follows:

“(k)    other unsecured Indebtedness of the Borrowers and the Subsidiaries in an
aggregate principal amount not exceeding $300,000,000 at any time outstanding,
which Indebtedness may include Indebtedness assumed or acquired in connection
with, or consisting of the deferred purchase price of, any Permitted
Acquisition.”
(p)
In Section 6.05(g) of the Existing Credit Agreement, the text “$1,000,000 during
any calendar year” is hereby deleted and replaced with the text “$10,000,000
during any fiscal year”.



(q)
In Section 6.08(a)(iii) of the Existing Credit Agreement, the text “$1,000,000”
is hereby deleted and replaced with the text “$3,000,000”.



(r)
Section 6.08(a)(iv) of the Existing Credit Agreement is hereby amended and
restated to read in its entirety as follows:

“(iv)    in the event that at the time of such Restricted Payment (A) either
(1)(I) Holdings and its consolidated Subsidiaries have a pro forma Fixed Charge
Coverage Ratio including such Restricted Payment (for the twelve month period
ending on the most recent month-end for which financial data is available) of at
least 1.1 to 1.0, and (II) the Borrowers have pro forma Availability of not less
than 20% of the aggregate amount of the Lenders’ Revolving Commitments, or
(2)(I) Holdings and its consolidated Subsidiaries have a pro forma Fixed Charge
Coverage Ratio including such Restricted Payment (for the twelve month period
ending on the most recent month-end for which financial data is available) of at
least 1.25 to 1.0, and (II) the Borrowers have pro forma Availability of not
less than 15% of the aggregate amount of the Lenders’ Revolving Commitments; and
(B) no Default or Event of Default has occurred or would result therefrom,
Holdings may declare and pay cash dividends with respect to its capital stock,
in an aggregate amount after the Sixth Amendment Effective Date not to exceed
$100,000,000,”

11



--------------------------------------------------------------------------------



(s)
Section 6.13 of the Existing Credit Agreement is hereby amended and restated to
read in its entirety as follows:

“SECTION 6.13. Fixed Charge Coverage Ratio. In the event that at any time the
Borrowers have Availability of less than 10% of the aggregate amount of the
Lenders’ Revolving Commitments, the Borrowers will not permit the Fixed Charge
Coverage Ratio of Holdings and its consolidated Subsidiaries, determined as of
the end of each fiscal quarter of Holdings (for the period of four consecutive
fiscal quarters ending on such date), beginning with the last fiscal quarter of
Holdings for which financial statements were required to be delivered hereunder
prior to the date that Availability was first less than 10% of the aggregate
amount of the Lenders’ Revolving Commitments, to be less than 1.1 to 1.0;
provided, however, that if, at any time after this Section 6.13 has been
triggered, the Borrowers maintain Availability of not less than 10% of the
aggregate amount of the Lenders’ Revolving Commitments at all times for a 90-day
period, the requirements of this Section 6.13 shall no longer be deemed to be
triggered.”
(t)
In Section 9.04(b)(ii)(E) of the Existing Credit Agreement, the text “Section
2.17(e)” is hereby deleted and replaced with the text “Section 2.17(f)”.



(u)
Section 9.04(c)(i) of the Existing Credit Agreement is hereby amended and
restated to read in its entirety as follows:

“(i)    Any Lender may, without the consent of the Borrowers, the Administrative
Agent, the Issuing Bank or the Swingline Lender, sell participations to one or
more banks or other entities (a “Participant”) in all or a portion of such
Lender's rights and obligations under this Agreement (including all or a portion
of its Commitment and the Loans owing to it); provided, that (A) such Lender's
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (C) the Borrowers, the Administrative Agent, the Issuing
Bank and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender's rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided, that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the first proviso to
Section 9.02(b) that affects such Participant. Subject to paragraph (c)(ii) of
this Section, each Borrower agrees that each Participant shall be entitled to
the benefits of Sections 2.15, 2.16 and 2.17 (subject to the requirements and
limitations therein, including the requirements under Section 2.17(f)) (it being
understood that the documentation required under Section 2.17(f) shall be
delivered to the participating Lender) to the same extent as if it were a Lender
and had acquired its interest by assignment pursuant to paragraph (b) of this
Section; provided that such Participant shall not be entitled to receive any
greater payment under Section 2.16 or 2.17, with respect to any participation,
than its participating Lender would have been entitled to receive, unless such
sale of the applicable participation has been consented to by Administrative
Borrower in the same manner as required hereunder for an assignment by a Lender
and such consent specifically acknowledges the possibility of such greater
payments, and then only to the extent such entitlement to receive any greater
payment results from a Change in Law that occurs after the Participant acquired
the applicable participation. Each Lender that sells a participation agrees, at
the Borrowers’ request and expense, to use reasonable efforts to cooperate with

12



--------------------------------------------------------------------------------



the Borrowers to effectuate the provisions of Section 2.19(b) with respect to
any Participant. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 9.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.18(c) as though it were a
Lender. Each Lender that sells a participation shall, acting solely for this
purpose as an agent of the Borrowers, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant's interest in the Loans or other obligations under
this Agreement or any other Loan Document (the “Participant Register”); provided
that no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant's interest in any Commitments, Loans,
Letters of Credit or its other obligations under this Agreement) to any Person
except to the extent that such disclosure is necessary to establish that such
Commitment, Loan, Letter of Credit or other obligation is in registered form
under Section 5f.103-1(c) of the United States Treasury Regulations. The entries
in the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.”
(v)
In Section 9.04(c)(ii) of the Existing Credit Agreement, the text “Section
2.17(e)” is hereby deleted and replaced with the text “Section 2.17(f)”.



(w)
The following text is hereby added to the end of the first sentence of Section
10.01 of the Existing Credit Agreement:



“; provided, however, that the definition of “Guaranteed Obligations” shall not
create any guarantee by any Loan Guarantor of (or grant of security interest by
any Loan Guarantor to support, as applicable) any Excluded Swap Obligations of
such Loan Guarantor for purposes of determining any obligations of any Loan
Guarantor)”


(x)
The following is hereby added as a new Section 10.13 to the Credit Agreement:

“SECTION 10.13. Keepwell. Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each other Loan
Guarantor to honor all of its obligations under this Guarantee in respect of a
Swap Liability (provided, however, that each Qualified ECP Guarantor shall only
be liable under this Section 10.13 for the maximum amount of such liability that
can be hereby incurred without rendering its obligations under this Section
10.13 or otherwise under this Loan Guaranty voidable under applicable law
relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount). Except as otherwise provided herein, the obligations of each
Qualified ECP Guarantor under this Section 10.13 shall remain in full force and
effect until the termination of all Swap Liabilities included in the Secured
Obligations. Each Qualified ECP Guarantor intends that this Section 10.13
constitute, and this Section 10.13 shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each other Loan Party for all
purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.”

13



--------------------------------------------------------------------------------



(y)
The Commitment Schedule and Schedule 3.10 to the Existing Credit Agreement are
hereby deleted and replaced in their entirety with the corresponding schedules
attached hereto and made a part hereof as Annex A.



2.
Amendments to Existing Security Agreement.



(a)
Section 7.3(b) of the Existing Security Agreement is hereby amended and restated
to read in its entirety as follows:



“(b)If, at any time, cash dominion under Section 7.3(c) has been triggered, and
the Grantor thereafter maintains Availability of not less than 10% of the
aggregate amount of the Lenders’ Revolving Commitments at all times for a 90-day
period, the cash dominion in Section 7.3(c) shall no longer be deemed to be
triggered and discretionary rights to the use of funds in a depository account
shall return to the Grantor and funds deposited in Collateral Deposit Accounts
shall no longer be swept into the Collection Account.”


(b)
The first sentence of Section 7.3(c) of the Existing Security Agreement is
hereby amended and restated to read in its entirety as follows:



“If at any time, (i) Availability is less than 10% of the aggregate amount of
the Lenders’ Revolving Commitments or (ii) a Default or Event of Default has
occurred and is continuing, the Administrative Agent may exercise its cash
dominion rights by delivering instructions to each depository bank having a
Deposit Account Control Agreement that requires all other cash proceeds in the
account to be directed to the Administrative Agent’s Collection Account as
described in Section 7.1(b).”


3.
Waiver of Specified Defaults and Specified Events of Default. Administrative
Agent and the Lenders hereby irrevocably and unconditionally waive the Specified
Defaults and Specified Events of Default; provided, however, nothing herein
shall be deemed a waiver with respect to any other or future failure of the
Borrowers to comply fully with Section 6.01 of the Credit Agreement. This waiver
shall be effective only for the specific Defaults and Events of Default
comprising the Specified Defaults and Specified Events of Default, and in no
event shall this waiver be deemed to be a waiver of enforcement of
Administrative Agent’s or any Lender’s rights with respect to any other Defaults
or Events of Default now existing or hereafter arising. Nothing contained in
this Amendment shall be a waiver of any rights or remedies Administrative Agent
or any Lender has or may have against the Borrowers, except as specifically
provided herein. Except as specifically provided herein, Administrative Agent
hereby reserves and preserves all of its and the Lenders’ rights and remedies
against the Borrowers under the Credit Agreement and the other Loan Documents.



4.
Conditions Precedent to Effectiveness of this Amendment. This Amendment and the
amendments to the Existing Credit Agreement and the Existing Security Agreement
contained herein shall become effective, and shall become part of the Credit
Agreement and the Security Agreement, as applicable, on the date (the “Seventh
Amendment Effective Date”) when each of the following conditions precedent shall
have been satisfied in the reasonable discretion of Administrative Agent or
waived by Administrative Agent:



a.
Amendment. Administrative Agent shall have received counterparts to this
Amendment, executed by each party hereto.




14



--------------------------------------------------------------------------------



b.
Representations and Warranties. The representations and warranties of the
Borrowers set forth herein must be true and correct in all material respects
(except that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof).



c.
Amendment Fee Letter. Administrative Agent shall have received an Amendment Fee
Letter (the “Amendment Fee Letter”), in form and substance reasonably
satisfactory to Administrative Agent, executed by the Borrowers.



d.
Authorizing Resolutions. Administrative Agent shall have received a certificate
of each Loan Party dated as of the Seventh Amendment Effective Date signed by a
Financial Officer or otherwise acceptable officer of such Loan Party certifying
and attaching the resolutions adopted by such Loan Party approving or consenting
to this Amendment and any other Loan Documents executed in connection herewith.



e.
Payment of Fees. Administrative Agent shall have received from the Borrowers all
reasonable fees due and payable on or before the Seventh Amendment Effective
Date, including, without limitation all fees payable in connection with this
Amendment pursuant to the Amendment Fee Letter.



5.
Representations and Warranties.    Each Borrower represents and warrants as
follows as of the date hereof:



a.
Authority. Each Borrower has the requisite corporate power and authority to
execute and deliver this Amendment and to perform its obligations hereunder and
under the Loan Documents (as amended or modified hereby) to which it is a party.
The execution, delivery, and performance by each Borrower of this Amendment have
been duly approved by all necessary corporate action, have received all
necessary governmental approval, if any, and do not contravene (i) any law or
(ii) any contractual restriction binding on such Borrower, except for
contraventions of contractual restrictions which would not, individually or in
the aggregate, reasonably be expected to result in a Material Adverse Effect.



b.
Enforceability. This Amendment has been duly executed and delivered by each
Borrower. This Amendment and each Loan Document (as amended or modified hereby)
(i) is the legal, valid, and binding obligation of each Borrower, enforceable
against such Borrower in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium, or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law, and (ii)
is in full force and effect, assuming due execution by each other party hereto
and thereto.



c.
Representations and Warranties. After giving effect to this Amendment, the
representations and warranties of the Borrowers contained in each Loan Document
(other than any such representations or warranties that, by their terms, are
specifically made as of an earlier date) are correct in all material respects on
and as of the date hereof as though made on and as of the date hereof.



d.
No Default. After giving effect to this Amendment, no Default or Event of
Default has occurred and is continuing.


15



--------------------------------------------------------------------------------



6.
Choice of Law. The validity of this Amendment, the construction, interpretation
and enforcement hereof, and the rights of the parties hereto with respect to all
matters arising hereunder or related hereto shall be determined under, governed
by, and construed in accordance with the laws of the State of New York.



7.
Counterparts. This Amendment may be executed in any number of counterparts and
by different parties and separate counterparts, each of which when so executed
and delivered, shall be deemed an original, and all of which, when taken
together, shall constitute one and the same instrument. Delivery of an executed
counterpart of a signature page to this Amendment by telefacsimile shall be
effective as delivery of a manually executed counterpart of the Amendment.



8.
Reference to and Effect on the Loan Documents.



a.
Upon and after the Seventh Amendment Effective Date, each reference in the
Existing Credit Agreement to “this Agreement”, “hereunder”, “hereof” or words of
like import referring to the Credit Agreement, and each reference in the other
Loan Documents to “the Credit Agreement”, “thereof” or words of like import
referring to the Credit Agreement, shall mean and be a reference to the Existing
Credit Agreement as modified and amended hereby.



b.
Upon and after the Seventh Amendment Effective Date, each reference in the
Existing Security Agreement to “this Agreement”, “hereunder”, “hereof” or words
of like import referring to the Security Agreement, and each reference in the
other Loan Documents to “the Security Agreement”, “thereof” or words of like
import referring to the Security Agreement, shall mean and be a reference to the
Existing Security Agreement as modified and amended hereby.



c.
Except as specifically amended by Section 1 and Section 2 of this Amendment, the
Existing Credit Agreement, the Existing Security Agreement and all other Loan
Documents, are and shall continue to be in full force and effect and are hereby
in all respects ratified and confirmed and shall constitute the legal, valid,
binding and enforceable obligations of the Borrowers to Administrative Agent and
the Lenders without defense, offset, claim, or contribution.

 
d.
The execution, delivery and effectiveness of this Amendment shall not, except as
expressly provided herein, operate as a waiver of any right, power, or remedy of
Administrative Agent or any Lender under any of the Loan Documents, nor
constitute a waiver of any provision of any of the Loan Documents.



9.
Estoppel. To induce Administrative Agent and Lenders to enter into this
Amendment and to induce Administrative Agent and the Lenders to continue to make
advances to the Borrowers under the Credit Agreement, each Borrower hereby
acknowledges and agrees that, after giving effect to this Amendment, as of the
date hereof, there exists no Default or Event of Default and no right of offset,
defense, counterclaim or objection in favor of any Borrower as against
Administrative Agent or any Lender with respect to the Obligations.



10.
Integration. This Amendment, together with the other Loan Documents,
incorporates all negotiations of the parties hereto with respect to the subject
matter hereof and is the final expression and agreement of the parties hereto
with respect to the subject matter hereof.


16



--------------------------------------------------------------------------------



11.
Severability. In case any provision in this Amendment shall be invalid, illegal,
or unenforceable, such provision shall be severable from the remainder of this
Amendment and the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.



12.
Submission of Amendment. The submission of this Amendment to the parties or
their agents or attorneys for review or signature does not constitute a
commitment by Administrative Agent or any Lender to waive any of their
respective rights and remedies under the Loan Documents, and this Amendment
shall have no binding force or effect until all of the conditions to the
effectiveness of this Amendment have been satisfied as set forth herein.



[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]






    





17



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their duly authorized officers as of the day and year
first above written.




CORE-MARK HOLDING COMPANY, INC.
By:
/S/    Theodore Castro
Name:
Theodore Castro
Title:
Treasurer and Secretary





CORE-MARK INTERNATIONAL, INC.
By:
/S/    Theodore Castro
Name:
Theodore Castro
Title:
Treasurer and Secretary





CORE-MARK MIDCONTINENT, INC.
By:
/S/    Theodore Castro
Name:
Theodore Castro
Title:
Treasurer and Secretary





CORE-MARK INTERRELATED COMPANIES, INC.
By:
/S/    Theodore Castro
Name:
Theodore Castro
Title:
Treasurer and Secretary





CORE-MARK DISTRIBUTORS, INC.
By:
/S/    Theodore Castro
Name:
Theodore Castro
Title:
Treasurer and Secretary





MINTER-WEISMAN CO.
By:
/S/    Theodore Castro
Name:
Theodore Castro
Title:
Treasurer and Secretary

 











[Signature Page to Seventh Amendment to Credit Agreement]



--------------------------------------------------------------------------------













JPMORGAN CHASE BANK, N.A.,
as Administrative Agent and a Revolving Lender
By:
/S/    James Fallahay
Name:
James Fallahay
Title:
Authorized Officer





JPMORGAN CHASE BANK, N.A., TORONTO BRANCH,
as a Canadian Lender
By:
/S/    Michael N. Tam
Name:
Michael N. Tam
Title:
Senior Vice President








[Signature Page to Seventh Amendment to Credit Agreement]



--------------------------------------------------------------------------------



BANK OF AMERICA, N.A.,
as a Revolving Lender
By:
/S/    Gregory A. Jones
Name:
Gregory A. Jones
Title:
Senior Vice President





BANK OF AMERICA, N.A., (acting through its Canada branch),
as a Canadian Lender
By:
/S/    Sylwia Durkiewicz
Name:
Sylwia Durkiewicz
Title:
Vice President
















[Signature Page to Seventh Amendment to Credit Agreement]



--------------------------------------------------------------------------------



WELLS FARGO CAPITAL FINANCE, LLC,
as a Revolving Lender
By:
/S/    Reza Sabahi
Name:
Reza Sabahi
Title:
Authorized Signatory





WELLS FARGO CAPITAL FINANCE CORPORATION CANADA
as a Canadian Lender
By:
/S/    David G. Phillips
Name:
David G. Phillips
Title:
Senior Vice President






















[Signature Page to Seventh Amendment to Credit Agreement]



--------------------------------------------------------------------------------



THE BANK OF NOVA SCOTIA,
as a Revolving Lender and a Canadian Lender
By:
/S/    Eugene Dempsey
Name:
Eugene Dempsey
Title:
Director
















[Signature Page to Seventh Amendment to Credit Agreement]



--------------------------------------------------------------------------------



BANK OF MONTREAL,
as a Revolving Lender
By:
/S/    Craig Thistlethwaite
Name:
Craig Thistlethwaite
Title:
Managing Director





BANK OF MONTREAL,
as a Canadian Lender
By:
/S/    Helen Alvarez-Hernandez
Name:
Helen Alvarez-Hernandez
Title:
Director








[Signature Page to Seventh Amendment to Credit Agreement]



--------------------------------------------------------------------------------



ANNEX A




COMMITMENT SCHEDULE


Lender
Revolving Commitment
Canadian Commitment
JPMorgan Chase Bank, N.A.
$73,500,000
Cdn.$26,950,000
Wells Fargo Capital Finance, LLC
$73,500,000
Cdn.$0
Wells Fargo Capital Finance Corporation Canada
$—
Cdn.$26,950,000
Bank of America, N.A.
$43,500,000
Cdn.$15,950,000
The Bank of Nova Scotia
$36,000,000
Cdn.$13,200,000
Bank of Montreal
$73,500,000
Cdn.$26,950,000
 
 
 
Total
$300,000,000
Cdn.$110,000,000


















































































--------------------------------------------------------------------------------







    


SCHEDULE 3.10
to
CREDIT AGREEMENT


Plan Unfunded Pension Liability




Actuarially Underfunded Plans (on funding assumption basis)


Core-Mark International, Inc. Non-Bargaining Employees Pension Plan for plan
year 12/31/15 is underfunded by $4,686,300





